 


110 HR 6343 IH: For the relief of Jose de Jesus Ibarra, Monica Ibarra Rodriguez, and Cristina Gamez.
U.S. House of Representatives
2008-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
110th CONGRESS
2d Session
H. R. 6343 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2008 
Ms. Eddie Bernice Johnson of Texas introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
For the relief of Jose de Jesus Ibarra, Monica Ibarra Rodriguez, and Cristina Gamez. 
 
 
1.Waiver of grounds for removal of, denial of admission to, Jose de Jesus Ibarra, Monica Ibarra Rodriguez, and Cristina Gamez
(a)In GeneralNotwithstanding sections 212(a) and 237(a) of the Immigration and Nationality Act, Jose de Jesus Ibarra, Monica Ibarra Rodriguez, and Cristina Gamez may not be removed from the United States, or denied admission to the United States, by reason of any act that is a ground for removal or denial of admission and is reflected in the records of the Department of Homeland Security, or the Visa Office of the Department of State, on the date of the enactment of this Act.
(b)Rescission of Outstanding Order of RemovalThe Secretary of Homeland Security shall rescind any outstanding order of removal, or any finding of inadmissibility or deportability, that has been entered against Jose de Jesus Ibarra, Monica Ibarra Rodriguez, or Cristina Gamez by reason of any act described in subsection (a).
(c)Establishment of Good Moral CharacterNotwithstanding section 101(f) of the Immigration and Nationality Act, any act described in subsection (a) may not be considered in determining whether each Jose de Jesus Ibarra, Monica Ibarra Rodriguez, or Cristina Gamez is, or during any period has been, a person of good moral character for purposes of the Immigration and Nationality Act. 
 
